2017 UT App 51



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                          Appellee,
                              v.
                     DAVID ISAAC RICKETTS,
                          Appellant.

                            Opinion
                        No. 20150438-CA
                      Filed March 23, 2017

          Eighth District Court, Duchesne Department
               The Honorable Samuel P. Chiara
                          No. 001800104

            David C. Cundick, Attorney for Appellant
          Sean D. Reyes and Kris C. Leonard, Attorneys
                          for Appellee

JUDGE KATE A. TOOMEY authored this Opinion, in which JUDGES
MICHELE M. CHRISTIANSEN and DAVID N. MORTENSEN concurred.

TOOMEY, Judge:

¶1     David Isaac Ricketts appeals the decision of the district
court denying his motion to lower the degree of offense for his
previous conviction. We affirm.

¶2     In 2001, Ricketts pleaded guilty to the operation of a
clandestine laboratory, a first degree felony. He was sentenced in
2002 to an indeterminate prison term of five years to life, and he
was released from prison in 2005.

¶3     In 2014, Ricketts filed a motion to lower the degree of
offense for that conviction. He argued that section 76-3-402 of the
Utah Code allows a court, in certain circumstances, to reduce the
level of offense for a conviction by one degree. He further
argued that the version of the code in effect at the time of his
                          State v. Ricketts


sentencing allowed a court, even after sentencing, to enter a
judgment of conviction for the next lower degree of offense. The
State agreed that the appropriate version of the code to consider
was the version in effect at the time of sentencing in 2002. But
the State argued that the applicable statute still did not allow the
district court to enter Ricketts’s conviction at a lower degree
because its plain language allowed a reduction only before
sentencing, not after.

¶4     The district court agreed with the State and determined
the first subsection of section 402 “provide*d+ the sentencing
court with authority to reduce the level of the conviction and
then sentence the defendant accordingly” but did not provide
the “authority to reduce the level of conviction at a later date.”
See Utah Code Ann. § 76-3-402(1) (Lexis 1999). The court also
determined that “the sections subsequent to section (1)
provide[d] for reduction of the [level of offense] after sentencing
has taken place” but “require[d] the stay of a prison sentence in
order for a defendant to qualify for a reduction in [the level of
offense].” See id. § 76-3-402(2). Because Ricketts’s sentence was
not stayed, the court concluded he did not qualify for a
reduction under section 402 and denied his motion.

¶5     Ricketts appeals, contending the district court erred in
determining it lacked the authority to reduce the level of his
offense. “We review a trial court’s denial of a motion to reduce
the degree of a conviction for abuse of discretion.” State v. Salt,
2015 UT App 72, ¶ 9, 347 P.3d 414. But we “review the district
court’s interpretation of a statute for correctness.” State v. Kropf,
2015 UT App 223, ¶ 7, 360 P.3d 1.

¶6     When interpreting statutes, we first look to the plain
language. State v. Barrett, 2005 UT 88, ¶ 29, 127 P.3d 682. Section
402(1) stated:

       If the court, having regard to the nature and
       circumstances of the offense of which the
       defendant was found guilty and to the history and



20150438-CA                      2                 2017 UT App 51
                           State v. Ricketts


       character of the defendant, concludes it would be
       unduly harsh to record the conviction as being for
       that degree of offense established by statute and to
       sentence the defendant to an alternative normally
       applicable to that offense, the court may unless
       otherwise specifically provided by law enter a
       judgment of conviction for the next lower degree of
       offense and impose sentence accordingly.

Utah Code Ann. § 76-3-402(1).

¶7      We agree with the district court that Ricketts was not
eligible for a reduction under this subsection. Section 402(1)
provided courts with authority to reduce a level of offense at the
time of sentencing and did not give courts authority to reduce a
level of offense at a later date. The 2002 statute stated that a court
may “enter a judgment of conviction for the next lower degree of
offense and impose sentence accordingly” if it “concludes it would
be unduly harsh to record the conviction as being for that degree of
offense established by statute.” Id. (emphases added). This
language contemplated that a court has authority to enter a
judgment of conviction at a lower degree before a sentence is
imposed—at the time the judgment is entered and the conviction
is recorded. The statute did not authorize a court to reduce the
degree of offense at any other time. Additionally, in interpreting
this version of section 76-3-402, our supreme court has stated, “If
a sentencing judge is convinced that the penalty applicable to the
charged offense is unduly harsh under the circumstances, the
judge can reduce the degree of the offense when recording the
conviction.” Barrett, 2005 UT 88, ¶ 31 (emphasis added). And once
a court imposes a valid sentence and enters final judgment, it
loses jurisdiction over the case. State v. Rodrigues, 2009 UT 62,
¶ 13, 218 P.3d 610 (citing State v. Montoya, 825 P.2d 676, 679
(Utah Ct. App. 1991)). We therefore see no error in the district
court’s interpretation and application of section 402(1).

¶8   Ricketts also asks us to consider State v. Oseguera, 2011 UT
App 417, 267 P.3d 302 (per curiam), where a defendant had



20150438-CA                       3                2017 UT App 51
                          State v. Ricketts


successfully obtained a reduction in the level of his offense and
sought a retroactive reduction of his original sentence. Id. ¶ 1.
Ricketts asserts that Oseguera demonstrates that “the time for
bringing the motion *is+ irrelevant.” But reviewing Oseguera
reinforces our determination that the district court’s decision
was correct.

¶9     The defendant in Oseguera pleaded guilty to a third
degree felony in 2002. Id. ¶ 2. His sentence was stayed and he
was placed on probation. Id. Seven years after successfully
completing probation, the defendant petitioned the court to
enter a judgment of conviction for a class A misdemeanor under
section 76-3-402(2), and the court accordingly entered his
conviction as a misdemeanor. Id. The district court did not,
however, reduce the defendant’s original sentence, and he
appealed. Id. ¶¶ 1–3. This court determined that section 402(2)
gave a district court authority to enter the conviction as a class A
misdemeanor only “after the defendant has been successfully
discharged from probation.” Id. ¶¶ 3–4 (citing Utah Code Ann.
§ 76-3-402(2) (LexisNexis 2008)). To lower the degree of
conviction, the statute also required a court to have stayed a
defendant’s sentence and placed the defendant on probation.
Utah Code Ann. § 76-3-402(2).1 But this court determined that
section 402(2) did not give a court authority to reduce a sentence
that had already been entered. Oseguera, 2011 UT App 417, ¶ 5.




1. This court in State v. Oseguera, 2011 UT App 417, 267 P.3d 302
(per curiam), applied the 2008 version of the statute. While the
language in this version differs from the 2002 version, the
relevant requirements were the same. To enter a conviction at
the next lower degree of offense, both versions of the statute
required a court to stay a defendant’s sentence and place him on
probation, and both required the defendant to be discharged
from probation. Compare Utah Code Ann. § 76-3-402(2)(b) (Lexis
1999), with id. § 76-3-402(2) (LexisNexis 2008).




20150438-CA                      4                2017 UT App 51
                           State v. Ricketts


¶10 Likewise, the district court in this case determined that
subsection (2) of section 402 did not apply, because it only
allowed for a reduction had the prison sentence been stayed. The
2002 statute, applicable here, stated “[a] conviction . . . for a third
degree felony . . . is considered to be for a class A misdemeanor”
if, among other things, “the imposition of the sentence is stayed
and the defendant is placed on probation,” and the defendant is
discharged without violating his probation. Utah Code Ann.
§ 76-3-402(2) (Lexis 1999).2 We agree with the district court that
Ricketts did not qualify for a section 402 reduction in this case.
The statute provided for third degree felonies to be reduced by
one degree only under certain conditions—if the sentence is
stayed and the defendant is placed on probation and later
discharged without violating probation. Id. Ricketts was
convicted of a first degree felony, not a third degree felony, and
served his prison sentence. His prison sentence was not stayed
and he was not placed on probation.

¶11 In sum, the district court was correct in its determination
that Ricketts did not qualify for a section 402 reduction.
Subsection (1) did not give a court authority to enter a judgment
of conviction at a lower degree of offense after a sentence had
already been entered. And Ricketts did not meet the
requirements of subsection (2). We therefore affirm the district
court’s decision.




2. While this version of the statute was the one in effect at the
time of Ricketts’s sentencing, the legislature has since amended
this language. See Utah Code Ann. § 76-3-402 (LexisNexis 2012).




20150438-CA                       5                 2017 UT App 51